Title: Patrick Gibson to Thomas Jefferson, 14 September 1818
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond
14th Septr 1818—
          
          I am  truly concern’d to find from your letter of the 10th Inst that your health has suffer’d so severely from the use of the waters—I trust however that the  painful effects produced will be but of short duration and that they will prove ultimately beneficial to you—The 50 bls: flour sent down I sold at $9½ and am sorry more was not sent at that time, even at an extra expence of carriage, as I cannot now obtain within $1¼ of that price, this I foresaw and inform’d Mr T. J Randolph of it—it must still be lower as the Miller’s here are willing to contract for the delivery of it in Novr at a reduced price—Your note to T. J Randolph I have renewed for the original amount, and shall probably be able to do the same with the one due in a few days, by curtailing my own, which will make no difference to me—Coll Burton who was here very lately has at length discover’d that the Cask of Scuppernon Wine, which he had supposed, had long since reach’d, was by some mistake sent to a Mr Thweats, I presume he has directed it to be forwarded to me—The 2 Cases Tuscan Wine as also the 9 Cases Wine from Alexa and basket of Maccaroni have arrived and shall be forwarded by Johnson—
          With much respect and esteem I am
          
            Sir Your’s
            Patrick Gibson
          
        